Citation Nr: 0906605	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-24 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at N.C.M.C. for treatment in 
December 2005 and January 2006.   


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran had active service from November 1970 to November 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions dated in April 2006 and January 2007 
by the Department of Veterans Affairs Medical Center (VAMC) 
in Fort Harrison, Montana, that determined that the Veteran 
was not entitled to payment or reimbursement for the cost of 
private medical expenses incurred at N.C.M.C. for treatment 
on December 28 and 30, 2005 and January 13, 2006 under 
38 U.S.C.A. § 1728 (West 2002).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking payment of the costs associated with 
private medical treatment he received in December 2005 and 
January 2006 at N.C.M.C.  The claim for reimbursement was 
denied under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (2008) in 
the January 2007 determination.  The Veteran filed a notice 
of disagreement.

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002).  The 
Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-Department facility 
to those veterans who are active Department health-care 
participants who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 
C.F.R. § 17.1000-17.1008.  

In the present case, the VAMC did not consider entitlement to 
reimbursement under 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  
The Board finds that a remand is appropriate here because 
immediate appellate adjudication would prejudice the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting 
that where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Also, the issue of entitlement to payment or 
reimbursement for the costs of unauthorized private medical 
treatment incurred in December 2005 and January 2006 at 
N.C.M.C., under 38 U.S.C.A. § 1728, is "inextricably 
intertwined" with the issue of entitlement to entitlement to 
payment or reimbursement for the costs of unauthorized 
private medical treatment under 38 C.F.R. § 1725.  In this 
regard, the Board notes that the contentions of the Veteran 
and the facts regarding the above referenced dates of 
treatment are the same.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (prohibiting the adjudication of claims that 
are inextricably intertwined based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision-making or appellate litigation).  See also 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (the 
VA has an obligation to explore all theories in any given 
case, including those unknown to the veteran, by which he can 
obtain the benefit sought for the disability at issue).  
Therefore, a decision on the Veteran's claim for payment or 
reimbursement under 38 U.S.C.A. § 1728 is deferred pending 
the development requested below. 

Clarification is needed as to the amount of the claim for 
reimbursement.  In an April 2006 statement, the Veteran 
asserted that his medical expenses for the treatment at 
N.C.M.C. totaled $8,156.56 and he is apparently requesting 
reimbursement for that amount.  Review of the claims folder 
shows that the VAMC considered a claim for reimbursement for 
the Veteran's medical expenses in a different amount.  The 
VAMC should contact the Veteran and request the Veteran to 
submit evidence as to the amount of medical expenses incurred 
for the treatment at the N.C.M.C. in December 2005 and 
January 2006; proof that the Veteran is personally liable for 
such expenses; and proof that a claim for such expenses was 
timely filed with VA.  The VAMC should also contact N.C.M.C. 
and request information regarding the medical expenses 
incurred for the Veteran's treatment at that facility from 
December 20, 2005 to January 13, 2006 to which the Veteran is 
currently liable.  

The Veteran contends that he contacted the VAMC in Cheyenne, 
Wyoming, the day after his medical emergency and the VAMC in 
Cheyenne told him to receive his medical care at the 
N.C.M.C., not the VAMC.  The Veteran stated that he was 
initially seen at N.C.M.C. emergency room on December 20, 
2005 for medical treatment for burns.  The Board notes that 
the emergency room and hospital records from N.C.M.C. are not 
associated with the claims folder.  The VAMC should contact 
the Veteran and ask the Veteran to provide the appropriate 
authorizations so the Veteran's records for hospitalization 
and treatment from December 20, 2005 to January 13, 2006 can 
be obtained from N.C.M.C.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1).  The VAMC should contact 
the VAMC in Cheyenne in order to obtain documentation of 
communications with the Veteran from December 20, 2005 to 
January 13, 2006 regarding treatment for burns sustained on 
December 20, 2005.  The VAMC should ask N.C.M.C. to submit 
information including records and documentation which 
addresses whether the Veteran could have been transferred 
safely to a VA facility including whether there was a medical 
emergency at the time the Veteran was admitted to N.C.M.C. 
and the time at which the medical emergency had ended and the 
Veteran could have been safely transferred to a VA or other 
Federal facility.  The VAMC should also include in the file a 
memorandum concerning whether a VA medical facility was 
feasibly available to the veteran from December 20, 2005 to 
January 13, 2006 and if so, its hours of operation.  The 
memorandum should include specific information regarding the 
geographic accessibility of the nearest VA medical facility 
and/or outpatient clinic to the veteran's residence.  This 
information is necessary in order to adjudicate the claim 
pursuant to 38 U.S.C.A. § 1725.  

Proper notice pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA) has not been issued to the Veteran.  The VCAA 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The Board finds that on remand, the 
Veteran should be issued appropriate VCAA notice for a 
medical expenses reimbursement claim pursuant to 38 U.S.C.A. 
§1725 and § 1728 and be given a reasonable period of time to 
respond prior to readjudication of the claims.  During the 
pendency of this appeal, the provisions of 38 U.S.C.A. § 1728 
and 38 U.S.C.A. § 1725 were amended.  See the Veterans' 
Mental Health and Other Care Improvement Act of 2008, 
Pub.L.No. 110-387, § __, __Stat.__(2008) effective October 
10, 2008.  The VCAA notice letter should advise the Veteran 
of the revised provisions of 38 U.S.C.A. § 1725 and § 1728.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence necessary to substantiate the 
claims for reimbursement under 
38 U.S.C.A. § 1728 and 38 U.S.C.A. 
§ 1725.  The notice letter should include 
notice of the provisions of 38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120 and 
38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002, 
including citation and discussion of the 
revised law.  

2.  Contact the Veteran and request the 
Veteran to submit evidence as to the 
amount of medical expenses incurred for 
the treatment at the N.C.M.C. in December 
2005 and January 2006; proof that he is 
personally liable for such expenses; and 
proof that a claim for such expenses was 
timely filed with VA.  

3.  Contact the Veteran and ask the 
Veteran to provide the appropriate 
authorizations so the Veteran's records 
for hospitalization and treatment, 
including records from the emergency room 
and EMT if any, from December 20, 2005 to 
January 13, 2006 can be obtained from 
N.C.M.C.  After receiving the appropriate 
authorizations, contact N.C.M.C. and 
request copies of these records.  

4.  VAMC should include in the file a 
memorandum concerning whether a VA 
medical facility was feasibly available 
to the veteran from December 20, 2005 to 
January 13, 2006 and if so its hours of 
operation.  The memorandum should include 
specific information regarding the 
geographic accessibility of the nearest 
VA medical facility and/or outpatient 
clinic to the veteran's residence.  

5.  VAMC should contact the VAMC in 
Cheyenne in order to obtain documentation 
of communications with the Veteran from 
December 20, 2005 to January 13, 2006 
regarding treatment for burns sustained 
on December 20, 2005.

6.  Readjudicate the claims for 
entitlement to reimbursement for the cost 
of unauthorized private medical expenses 
incurred at N.C.M.C. under 38 U.S.C.A. 
§ 1725 and 38 U.S.C.A. § 1728.  If the 
decision remains adverse, issue a 
Supplemental Statement of the Case with 
the appropriate laws and regulations 
regarding claims for reimbursement under 
38 U.S.C.A. § 1725 and § 1728.  The 
Supplemental Statement of the Case should 
provide notice of amended provisions of 
§ 1725 and § 1728 as set forth in the 
Veterans' Mental Health and Other Care 
Improvement Act of 2008, Pub.L.No. 110-
387, § __, __Stat.__(2008).  The case 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




